AILSHIE, C. J.,
Dissenting. — I dissent from the views expressed by the majority of the court and the conclusion reached thereon. It seems to me that the error into which my associates have fallen arises out of a misconstruction and application of the words “management and control.” It is difficult for me to understand how in the reasonable and ordinary use of those terms any such meaning can be gathered as given to them in the majority opinion. It is a common maxim that things which cannot be lawfully done directly cannot be lawfully done by indirection and circumvention. The statute gives a married woman a separate property, and while it confers upon the husband the right of management and control thereof, it does not allow him to alienate or convert the same.
In this ease the wife preferred to have a deposit and credit at the bank to having the money itself. When the bank allowed the husband .to exhaust that credit without her consent and to convert the property right she had in such general deposit into another form, class and character of property, it was clearly acting without any sanction of law or right and contrary to every principle of banking. The assumption that the husband has a right to convert any article, class or character of the wife’s separate property into some *107other character or kind of property is directly contrary to see. 2498 prior to its repeal. On the contrary, that section expressly prohibited the husband from making any “sale or other alienation of any part of such property,” without the wife’s assent and concurrence. “Management and control” as used in the statute is not synonymous with “ convert and dispose of” as the majority opinion seems to indicate. If a wife owned a sewing-machine or a cow, the husband was entitled to “manage and control” the same, but he never has in this state had authority -to convert the machine or cow into a horse or buggy or any other class of property, or any other article or piece of the same kind of property, because to “manage and control property” does not have any such meaning or significance. It is clear to me that the majority opinion contains a construction contrary to the statute and legislative intent. It is scarcely in keeping with the statute to apply the law of agency to a case of this kind. The husband is in no instance or respect authorized to act in the name of the wife or sign her name for any purpose or in any transaction. Since sections 2498 and 2499 have been repealed and supplemented by the act of March 9, 1903 (Sess. Laws 1903, p. 345; Bank of Commerce v. Baldwin, 12 Ida. 202, 85 Pac. 497), this question is not likely to again arise in this state, and for that reason I refrain from any further expression thereon.